Citation Nr: 1637689	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  09-01 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected right shoulder disability.

2.  Entitlement to service connection for a back disability, to include as secondary to a service-connected right shoulder disability or a cervical spine disability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to September 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2007 and August 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied entitlement the claimed disabilities.

The Veteran requested a hearing before the Board, but failed to report to a hearing scheduled at the RO in September 2011 without explanation.  Accordingly, the Board will proceed as if the hearing request had been withdrawn.  38 C.F.R. § 20.704(d) (2015).

The Board remanded the claims for further development in February 2012 and June 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

In February 2012, the Board remanded the claims for VA medical examinations and opinions.  The examination directives indicated that the examiner(s) should opine on whether it was at least as likely as not that (a) any current cervical spine disability was caused or aggravated by the Veteran's service-connected right shoulder disability; (b) any current back disability was caused or aggravated by the right shoulder disability; and (c) any current back disability was caused or aggravated by a cervical spine disability.  

The Veteran was afforded such an examination in April 2012; however, the examiner did not directly address whether the right shoulder disability aggravated the Veteran's cervical spine diagnosis.  In addition, the examiner stated that the Veteran had a cervical spine disability that pre-existed his active service, but did not explicitly opine on whether the Veteran had a cervical spine disability that clearly and unmistakably pre-existed service, or whether the Veteran's cervical spine diagnosis was not clearly and unmistakably aggravated beyond the natural progression of the injury during service.  Finally, the examiner did not provide a rationale or explanation for his opinion of the etiology of the Veteran's back diagnosis.  

The Board therefore remanded the claims again in June 2014 to obtain a more thorough medical opinion.  In the remand directives, the AOJ was instructed to obtain a medical opinions on whether (a) the Veteran's cervical spine disability clearly and unmistakably pre-existed service, and also clearly and unmistakably did not permanently worsen beyond the natural progression of the disease while in service; (b) whether it is at least as likely as not that the Veteran's cervical spine disability is caused or aggravated by the right shoulder disability; and (c) whether it is at least as likely as not that the back disability is caused or aggravated by the right shoulder disability or cervical spine disability.  

The Veteran had a VA examination of the neck and back in January 2016; however, the Board again finds further opinion is necessary.  Specifically, the examiner opined that the Veteran's cervical spine disability did not clearly and unmistakably pre-exist active service, and indicated that the Veteran stated that the neck injury occurred during service.  However, no opinion on direct service connection is provided.  In addition, the examiner did not provide opinion on whether it is at least as likely as not that the Veteran's back disability was caused or aggravated by the cervical spine disability.  

As such, there was not substantial compliance with the Board's remand directives and remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

In addition, VA treatment records suggest there are records missing from the claims file.  For instance, a March 1999 treatment record notes that the Veteran had an MRI of the cervical spine in 1995, but no such MRI results are associated with the claims file.  Additionally, an April 2006 treatment record notes that the Veteran was seen for neck (and shoulder) pain, and that cervical spine images were compared to images taken in 2003, but no images from 2003 are associated with the claims file.  As such, updated VA treatment records should be associated with the claims file.  VA has a duty to seek the additional records.  38 U.S.C.A. § 5103A(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the VA healthcare system all outstanding relevant treatment records of the Veteran dated prior to May 2006.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, a written statement to that effect should be incorporated into the record.

2.  Forward the claims file to the examiner who conducted the January 2016 VA examination, if available.  If the examiner is no longer available, a similar expert in orthopedic disabilities should be obtained.  

The Veteran need not be schedule for an in-person examination unless such examination is deemed necessary by the examiner.  The claims folder, including a copy of this remand, must be reviewed by the examiner, and the examiner must acknowledge this receipt and review in any report generated as a result of this remand.

The examiner should provide an opinion as to the following:

(a)  Whether it is at least as likely as not (a 50 percent or greater probability) that any current cervical spine diagnosis, to include degenerative joint disease (DJD) and osteoarthritis, is related to incident, injury, or event in active service, in light of the examiner's January 2016 finding that the DJD and arthritis did not clearly and unmistakably pre-exist service; and

(b) Whether it is at least as likely as not (a 50 percent or greater probability) that any current back disability is causally related to and/or increased in severity by the cervical spine disability.  

A thorough rationale should be provided for all opinions expressed.

3.  After completing the above development, and any additional development deemed necessary, readjudicate the claims in light of all the evidence of record, to include obtaining a new TDIU opinion if needed.  If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




